PER CURIAM. Heriberto Feliciano (“Defendant”) appeals an order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, We affirm as to all issues except for claim three. In this claim, Defendant alleg-. es that his counsel was ineffective for failing to advise him properly regarding his right to testify. As to claim three, we reverse and remand for the trial court to hold an evidentiary hearing or to attach records conclusively refuting Defendant’s allegation. AFFIRMED in part, REVERSED in part, and REMANDED. SAWAYA, TORPY and EVANDER, JJ„ concur.